1    Elizabeth Rosenfeld (CA Bar No. 106577)
     email: erosenfeld@wkclegal.com
2    Kathryn J. Halford (CA Bar No. 068141)
     email: khalford@wkclegal.com
3    WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
4    16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
5    Telephone: (818) 501-8030 ext. 313                                    JS-6
     Facsimile: (818) 501-5306
6
     Attorneys for Plaintiffs, Board of Directors
7    of the Motion Picture Industry Pension Plan, et al.
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    Western Division
11   BOARD OF DIRECTORS OF THE                       CASE NO. 2:19-cv-05494-JFW-Ex
     MOTION PICTURE INDUSTRY
12   PENSION PLAN; BOARD OF                          The Hon. John F. Walter
     DIRECTORS OF THE MOTION
13   PICTURE INDUSTRY INDIVIDUAL
     ACCOUNT PLAN; BOARD OF
14   DIRECTORS OF THE MOTION                         ORDER DISMISSING ACTION
     PICTURE INDUSTRY HEALTH PLAN,                   WITHOUT PREJUDICE
15
                        Plaintiffs,
16
     vs.
17
     TRIO ENTERTAINMENT SERVICES
18   GROUP, LLC, a California Limited
     Liability Company,
19
                       Defendant.
20
21
22
           This parties having stipulated and good cause appearing,
23
           IT IS HEREBY ORDERED that this action is dismissed without prejudice.
24
25
     DATED: December 12, 2019
26                                          THE HON. JOHN F. WALTER
                                            UNITED STATES DISTRICT JUDGE
27
28

                           ORDER DISMISSING ACTION WITHOUT PREJUDICE
